Name: Decision No 1350/2008/EC of the European Parliament and of the Council of 16 December 2008 concerning the European Year of Creativity and Innovation (2009) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  European construction;  education;  research and intellectual property;  culture and religion
 Date Published: 2008-12-24

 24.12.2008 EN Official Journal of the European Union L 348/115 DECISION No 1350/2008/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 December 2008 concerning the European Year of Creativity and Innovation (2009) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 149 and 150 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) Europe needs to strengthen its capacity for creativity and innovation for social and economic reasons in order to respond effectively to the development of the knowledge society: innovative capacity is closely linked with creativity as a personal attribute, and to be harnessed to full advantage it needs to be widely disseminated throughout the population. This requires an approach based on lifelong learning. (2) Education and training systems should cater sufficiently and at all appropriate levels for the development of key competences to support creativity and innovation, with a view to finding innovative and original solutions in personal, occupational and social life. (3) The Lisbon European Council of 23 and 24 March 2000 concluded that a European framework should define the new basic skills to be provided through lifelong learning as a key measure in Europe's response to globalisation and the shift to knowledge-based economies, and emphasised that people are Europe's main asset. (4) The Commission Communication of 21 November 2001 entitled Making a European Area of Lifelong Learning a Reality and the subsequent Council Resolution of 27 June 2002 on lifelong learning (4) identified the provision of the new basic skills as a priority and stressed that lifelong learning must cover learning from pre-school age to that of post-retirement. (5) Recommendation 2006/962/EC of the European Parliament and of the Council of 18 December 2006 on key competences for lifelong learning (5) identified various key competences, in particular, mathematical competence and basic competences in science and technology, learning to learn, digital competence, a sense of initiative and entrepreneurship, cultural awareness and expression and social and civic competences. (6) The Brussels European Council of 8 and 9 March 2007 noted that education and training are prerequisites for a well-functioning knowledge triangle (education-research-innovation) and play a key role in boosting growth and jobs. It called for particular attention to be given to stimulating the potential of small and medium-sized enterprises, including those in the cultural and creative sectors, in view of their role as drivers of growth, job creation and innovation. (7) Declaring a European Year of Creativity and Innovation is an effective way of helping to meet the challenges facing Europe by raising public awareness, disseminating information about good practices and promoting research and policy debate. By creating an environment for simultaneously promoting these objectives at European, national, regional and local levels, it can achieve greater synergy and critical mass than disparate efforts at different levels. (8) As the promotion of creativity and of a capacity for innovation through lifelong learning falls within the objectives of existing Community programmes, such a Year can be implemented by using those programmes within the existing margins which they provide for setting funding priorities on an annual or multi-annual basis; programmes and policies in other fields, such as culture, communication, enterprise, cohesion, rural development, research and the information society, also contribute to promoting creativity and a capacity for innovation and may support the initiative within their respective legal frameworks. (9) Since the objective of this Decision, namely to support the efforts of the Member States to promote creativity, through lifelong learning, as a driver for innovation and as a key factor for the development of personal, occupational, entrepreneurial and social competences and the well-being of all individuals in society, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity, as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS DECISION: Article 1 Subject The year 2009 shall be designated as the European Year of Creativity and Innovation (hereinafter referred to as the Year). Article 2 Objectives 1. The overall objective of the Year shall be to support the efforts of the Member States to promote creativity, through lifelong learning, as a driver for innovation and as a key factor for the development of personal, occupational, entrepreneurial and social competences and the well-being of all individuals in society. 2. The specific objectives of the Year shall be to highlight, inter alia, the following factors which can contribute to promoting creativity and a capacity for innovation: (a) providing an environment which is favourable to innovation and adaptability in a rapidly changing world; all forms of innovation, including social and entrepreneurial innovation, shall be taken into account; (b) highlighting openness to cultural diversity as a means of fostering intercultural communication and promoting closer links between the arts, as well as with schools and universities; (c) stimulating aesthetic sensitivity, emotional development, creative thinking and intuition in all children from the earliest stages of development, including pre-school care; (d) raising awareness of the importance of creativity, innovation and entrepreneurship for personal development, as well as for economic growth and employment, and fostering entrepreneurial mindsets, particularly among young people, through cooperation with the business world; (e) promoting education in basic as well as advanced mathematical, scientific and technological skills conducive to technological innovation; (f) fostering openness to change, creativity and problem-solving as competences conducive to innovation which are transferable to a variety of occupational and social contexts; (g) broadening access to a variety of creative forms of self-expression both throughout formal education and by means of non-formal and informal youth activities; (h) raising awareness among people, whether inside or outside the labour market, that creativity, knowledge and flexibility are important in a time of rapid technological changes and global integration for a prosperous and fulfilling life, as well as equipping people to improve their career opportunities in all areas where creativity and a capacity for innovation play an important role; (i) promoting design as a creative activity which significantly contributes to innovation, as well as innovation management and design management skills, including basic notions of protection of intellectual property; (j) developing creativity and innovative capacity in private and public organisations through training, and encouraging them to make better use of the creative capacities of both employees and clients. Article 3 Content of measures The measures to be taken to achieve the objectives set out in Article 2 shall include the following activities at European, national, regional or local level linked to the objectives of the Year: (a) conferences, events and initiatives to promote debate and raise awareness of the importance of creativity and a capacity for innovation; (b) information and promotion campaigns to disseminate key messages; (c) identification of examples of good practice and dissemination of information about promoting creativity and a capacity for innovation; (d) surveys and studies on a Community or national scale. In addition to activities co-financed by the Community in accordance with Article 6, the Commission or the Member States may identify other activities as contributing to the objectives of the Year and permit the use of the name of the Year in promoting those activities insofar as they contribute to the achievement of the objectives set out in Article 2. Article 4 Coordination at national level Each Member State shall appoint a national coordinator responsible for organising its participation in the Year. The coordinator shall ensure the coordination at national level of activities relating to the Year. Article 5 Coordination at European level The Commission shall convene meetings of the national coordinators in order to coordinate at European level the implementation of the Year and to exchange information regarding its implementation at national level. Article 6 Funding Co-financing at European level of activities within the framework of the Year shall be in accordance with the priorities and rules applying, on an annual or multi-annual basis, to existing programmes, particularly in the field of education and training. Where appropriate, programmes and policies in other fields, such as culture, communication, enterprise, cohesion, rural development, research and the information society, may support the Year. Article 7 Entry into force This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Article 8 Addressees This Decision is addressed to the Member States. Done at Strasbourg, 16 December 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President B. LE MAIRE (1) Opinion of 9 July 2008 (not yet published in the Official Journal). (2) OJ C 257, 9.10.2008, p. 46. (3) Opinion of the European Parliament of 23 September 2008 (not yet published in the Official Journal) and Council Decision of 20 November 2008. (4) OJ C 163, 9.7.2002, p. 1. (5) OJ L 394, 30.12.2006, p. 10.